The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      April 24, 2014

                                   No. 04-13-00346-CR

                                    Jassen BARNES,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR9420
                      Honorable Maria Teresa Herr, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due May 21, 2014.



                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court